              Case 20-30798-KKS     Doc 32   Filed 07/23/21   Page 1 of 11




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

In re:                                                Case No.: 20-30798-KKS

                                                      Chapter 7
FOSTER, TARA COLLIER

         Debtor
                                        /

                   MOTION TO SELL REAL PROPERTY
          FREE AND CLEAR OF ALL LIENS AND INTERESTS, PAY
           SECURED CREDITOR(S), INTERESTED PARTIES AND
                         TRANSACTIONAL COSTS
               (48 Bald Eagle Drive, Santa Rosa Beach, FL 32459)

         COMES NOW Karin A. Garvin, Chapter 7 Trustee, by and through her

undersigned counsel, and hereby moves for authority to sell certain improved real

property free and clear of all liens, to pay secured creditors, pay interested parties,

pay transactional costs, and in support thereof states as follows:

                                  JURISDICTION

    1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§

157 and 1334.This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b) (2) (A), (M), (N) and (O).

    2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

    3. The basis for the relief requested herein are, inter alia, 11 U.S.C. §§ 105,

363(b) and Federal Rules of Bankruptcy Procedure 2002 and 6004.



                                                                                          1
            Case 20-30798-KKS      Doc 32   Filed 07/23/21   Page 2 of 11




                                BACKGROUND

    4. On September 30, 2020, the Debtor commenced this case by filing a

voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code

(the “Petition Date”).

    5. Karin A. Garvin was appointed Chapter 7 trustee (the “Trustee”).

    6. The Debtor owns real property, by virtue of a deed, located at 48 Bald

Eagle Drive, Santa Rosa Beach, FL 32459, more particularly known in the official

records of Walton County as:

             LOT 12 BLK H EAGLE BAY PH II RECD PB 17-13 OR 2801-1539

      (hereinafter the “Property”).

    7. The Trustee completed a title search and found that the Property is

encumbered by certain liens. By priority, but not including any outstanding

property taxes or municipal liens, the Property is encumbered as follows:

       a. a Mortgage in favor of Mortgage Electronic Registration Systems, Inc as

          Nominee for Bank of America, N.A. recorded in Official Records Book

          2915, Page 4402, which Mortgage is now held by Mid First Bank, a

          Federally Chartered Savings Association, by virtue of Assignment(s) of

          Mortgage recorded in Official Records Book 3159, Page 1039.

          (the aforementioned lienholder shall hereinafter be referenced by its

          servicer “Mid First”);



                                                                                     2
            Case 20-30798-KKS      Doc 32   Filed 07/23/21   Page 3 of 11




       b. a Notice of Federal Tax Lien in favor of the United States of America

          against Tara Foster dated February 9, 2018 in the amount of

          $349,724.54 recorded on February 20, 2018 in the Official Records of

          Walton County, FL at Book 3065 at Page 3931 (hereinafter, “Internal

          Revenue Service”); and

    8. The Trustee has accepted an offer from Dayton E. Shepard and Loretta M.

Shepard (the Buyer(s)) to purchase the Property for the gross sale price $

340,000.00. Said price is significantly less than the aggregate sum needed to pay

off all the purported lienholders in full. The Trustee believes the proposed offer

from the Buyers is a fair offer for the current economy, the condition of the

Property, and the length of time the Property remained on the market.

    9. The Trustee seeks authority to satisfy the Mid First lien at closing and other

usual and customary closing costs (more detail below). Any current real property

taxes will be paid prorated.

    10.The Trustee has attached a “DRAFT” Settlement Statement that outlines the

proposed distribution of the sale proceeds at closing, as Exhibit A. the Buyers have

agreed to pay a Buyer’s Premium of $20,000 which will be paid to the bankruptcy

estate to be administered by the Trustee for the benefit of the unsecured creditors.

    11.The Trustee believes the proposed sale terms shall be sufficient to pay the




                                                                                       3
             Case 20-30798-KKS      Doc 32    Filed 07/23/21   Page 4 of 11




administrative expenses of the bankruptcy estate in accordance with 11 U.S.C. §§

303, 326, as may be allowed, however, certain purportedly secured creditors who

hold subordinate liens on the Property, including lienholders, will not receive any

share of the proposed sale proceeds.

                              AUTHORITY TO SELL

    12.Pursuant to § 363(b)(1) of the Bankruptcy Code, a trustee, after notice and

hearing, may use, sell or lease property of the estate other than in the ordinary

course of business. Additionally, pursuant to § 363(f) of the Bankruptcy Code, the

trustee may sell property free and clear of any interest in such property of an entity

other than the estate if (i) permitted under applicable non-bankruptcy law, (ii) the

party asserting such interest consents, (iii) the interest is a lien and the purchase

price of the property is greater than the aggregate amount of all liens on the

property, (iv) the interest is subject of a bona fide dispute, or (v) the party asserting

the interest could be compelled, in a legal or equitable proceeding, to accept a

money satisfaction for such interest.

    13.Section 363(f) of the Bankruptcy Code is stated in the disjunctive. Thus, it

is only necessary for the Trustee to satisfy one of the five conditions of § 363(f).

Nonetheless, the sale proposed by the Trustee satisfies §§ 363(f)(2) and (5).

    14.The Trustee avers that she shall satisfy section 363(f) (2) insofar lienholder




                                                                                         4
            Case 20-30798-KKS       Doc 32   Filed 07/23/21   Page 5 of 11




Mid First consents to the payment of their lien in full and sale of the Property, and

that she should then be authorized to sell the Property free and clear of all liens,

claims, encumbrances and interests.

    15.Section 363(f)(5) provides that so long as a junior lienholder could

hypothetically be compelled to accept a payment of less than the full amount of the

security interest, the court could approve such a sale. See In re: Levitt & Sons,

LLC, 384 B.R. 630, 648 (S.D.FL 2008). “Furthermore, if the legal or equitable

proceeding contemplated by §363(f)(5) would result in a junior lienholder

receiving nothing, then a § 363(f)(5) sale that pays them nothing … appear[s] to be

permissible.” See Scherer v. Federal National Mortgage Association (In re: Terrace

Chalet Apartments, Ltd.), 159 B.R. 821, 829 (N.D. Ill 1993). See also In re: Gulf

States Steel, 285 B.R. 497, 508 (Bankr. N.D. Ala. 2002)(noting that “§ 363(f)(5)

permits a sale free and clear of [of liens] if the Trustee can demonstrate the

existence of another legal mechanism by which a lien could be extinguished

without full satisfaction of the secured debt.”

    16.The proposed sale price and terms in the instant case are enough to satisfy

the senior lienholder’s claim, and it is anticipated that subordinate lienholder, the

Internal Revenue Service, will not receive any benefit from this sale. Given the

value of the Property, this creditor is effectively an unsecured creditor. The

proposed treatment of this creditor is allowed pursuant to § 363(f)(5) as discussed



                                                                                        5
             Case 20-30798-KKS      Doc 32    Filed 07/23/21   Page 6 of 11




above. The Internal Revenue Service, has not yet filed a claim in this case and if

filed, the Trustee intends on including their claim in any future proposed

distribution by the estate.

    17.Accordingly, under either § 363(f) (2) or § 363(f)(5), the Trustee should be

authorized to sell the Property free and clear of all liens, claims, encumbrances and

interests.

    18.The Buyers are disinterested, third party good faith buyers who qualify for

those protections provided under 11 U.S.C. § 363(m), and should be afforded the

same.

                                   CONCLUSION

    19.The Trustee, in the exercise of her business judgment, believes, and

therefore avers, that the proposed sale is in the best interest of the creditors of the

bankruptcy estate insofar as there is otherwise no equity in the Property, the

Trustee is more familiar with the current market than other interested parties, and a

sale under this Motion serves the best interest of all interested parties, including the

secured creditors. The Buyer has agreed, subject to Court approval, to pay to the

Trustee the sum of $ 340,000.00 plus a buyer’s premium of $20,000 and usual and

customary closing costs as delineated on Exhibit ‘A” in exchange for estate’s

interest in the Property.

        WHEREFORE, the Trustee moves for the entry of an order:



                                                                                          6
         Case 20-30798-KKS     Doc 32    Filed 07/23/21   Page 7 of 11




A. Authorizing the sale of the Property and,

B. Authorizing the Trustee to take any all actions and to execute any and all

   documents necessary and appropriate to effectuate and consummate the

   terms of said sale of the estate’s interest in the Property including without

   limitation, executing a deed conveying the interests of the Debtor to the

   Buyer;

C. Authorizing the Trustee and any escrow agent upon the Trustee’s written

   instruction, shall be authorized to make such disbursements on or after the

   closing of the sale as are required by the purchase agreement or order of this

   Court,

D. The Trustee requests that the 14-day appeal period provided for under

   B.R.C.P. Rule 6004(h) be waived so that the sale of the Property may close

   immediately upon the entry of an order granting the instant motion, and

E. Granting the Trustee such other and further relief as is just and proper.

                                    Respectfully submitted,

                                           /s/ Karin A. Garvin
                                           Karin A. Garvin, Esquire
                                           Karin A. Garvin, P.L.
                                           FL Bar No. 0106933
                                           1801 W. Garden Street
                                           Pensacola, FL 32502
                                           Phone: (850) 437-5577
                                           E-mail: kgarvin@kgarvinlaw.com
                                           Attorney for Trustee



                                                                                    7
            Case 20-30798-KKS     Doc 32   Filed 07/23/21   Page 8 of 11




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished to Kathryn W. Drey, Esq., Assistant US Attorney, 21 Garden Street,
Suite 400, Pensacola, FL 32502; United States Attorney, 21 Garden Street, Suite
400, Pensacola, FL 32502 and to the United States Attorney General, Main Justice
Bldg., Rm. 511, Tenth & Constitution, Washington, DC 20530-0001 via US First
Class Mail on the date this document was filed with the Court. All other creditors
will be served via US First Class Mail by certificateofservice.com under a separate
certificate of service.



                                             /s/ Karin A. Garvin
                                             Karin A. Garvin, Esquire
                                             Karin A. Garvin, P.L.
                                             FL Bar No. 0106933
                                             1801 W. Garden Street
                                             Pensacola, FL 32502
                                             Phone: (850) 437-5577
                                             E-mail: kgarvin@kgarvinlaw.com
                                             Attorney for Trustee




                                                                                      8
                                     Case 20-30798-KKS                  Doc 32           Filed 07/23/21         Page 9 of 11
  Ocean Title LLC                                                                                                         ALTA Combined Se lement Statement
  1095 Broken Sound Pkwy NW
  Ste 100
  Boca Raton, FL 33487
  (866) 202‐8200


  File #:                     OT‐354                       Property               48 Bald Eagle Drive            Se lement Date 07/23/2021
  Prepared:                   05/10/2021                                          Santa Rosa Beach, FL 32459 Disbursement Date 07/23/2021
  Escrow Oﬃcer:               Joshua M. Liszt Esq.         Buyer                  Dayton E. Shepard and
                                                                                  Lore a M. Shepard
                                                                                  9470 Lazy Circles Drive
                                                                                  Ooltewah, TN 37363
                                                           Seller                 Karin A. Garvin, as Trustee of
                                                                                  the Bankruptcy Estate of
                                                                                  Tara Foster
                                                                                  1801 West Garden Street
                                                                                  Pensacola, FL 32502
                                                           Lender




                    Seller                                                                                                               Buyer
        Debit                   Credit                                                                                           Debit             Credit
                                              Primary Charges & Credits
                               $340,000.00 Sales Price of Property                                                              $340,000.00
                                              Deposit                                                                                               $3,400.00
                                              Loan Amount                                                                                        $272,000.00


                                              Prora ons/Adjustments
            $908.33                           County Taxes 01/01/2021 to 07/23/2021                                                                    $908.33
         $1,135.00                            Title Policy Adjustment                                                                               $1,135.00


                                              Payoﬀs/Payments
      $311,191.67                             Payoﬀ to MidFirst Bank


                                              Government Recording and Transfer Charges
                                              Recording Fees                                                                        $223.00
                                              ‐‐‐Deed: $23.00
                                              ‐‐‐Mortgage: $200.00
         $2,380.00                            Documentary Stamp Tax (State Deed Taxes) to Oﬃcial Records Department
                                              Documentary Stamp Tax (State Security Instrument Taxes) to Oﬃcial                     $952.00
                                              Records Department
                                              E‐Recording Fee to Simpliﬁle                                                            $9.00
                                              Intangible Tax (State Security Instrument Taxes) to Oﬃcial Records                    $544.00
                                              Department
                                              MTS Recording Fee to Oﬃcial Records Department                                         $42.00


                                              Commissions
        $13,600.00                            Lis ng Agent Commission to Keller Williams Realty Emerald Coast
         $6,800.00                            Selling Agent Commission to Coldwell Banker Residen al Real Estate


                                              Title Charges
                                              Title ‐ Lender's Title Policy to Fidelity Na onal Title Insurance Company           $1,692.50
            $150.00                           Title‐ Abstract/Commitment Fee to Fidelity Na onal Title Insurance
                                              Company
                                              Title‐ Courier/Mailing Fee (2) to FedEx / Ocean Title LLC (reimb.)                     $38.00
                                              Title‐ CPL Fee to Ocean Title LLC                                                     $175.00
         $1,295.00                            Title‐ Se lement/Closing Fee to Ocean Title LLC                                     $1,295.00
                                              Title‐ Wire Fee (4 IN/1 OUT) to TD Bank / Ocean Title LLC (reimb.)                     $60.00




Produced by Ocean Title LLC
Using Qualia                                                                       Page 1 of 2                                                               OT‐354
                                                                                                                                              Printed on 05/10/2021
                                   Case 20-30798-KKS                 Doc 32        Filed 07/23/21            Page 10 of 11


                    Seller                                                                                                        Buyer
        Debit                  Credit                                                                                   Debit               Credit
            $640.00                         Title ‐ Owner's Title Policy to Fidelity Na onal Title Insurance Company


                                            Miscellaneous Charges
                                            Broker Processing Fee (If App/Es mate) to Selling Agent                          $295.00
                                            Buyer's Premium Fee to Karin A. Garvin, as Trustee of the Bankruptcy        $20,000.00
                                            Estate of Tara Foster
                                            HOA Admin/Transfer Fee (Es mate/If App) to HOA                                   $225.00
         $1,500.00                          HOA Outstanding Balance / Estoppel Request Fee to HOA
                                            HOA Prepaid Assessment (If App/Es mate) to HOA                                   $158.94
            $400.00                         Municipal Lien Search Fee to Vendor / Ocean Title LLC (reimb.)


                    Seller                                                                                                        Buyer
        Debit                  Credit                                                                                   Debit               Credit
      $340,000.00             $340,000.00                                    Subtotals                                 $365,709.44        $277,443.33
                                                                          Due from Buyer                                                    $88,266.11
                                    $0.00                                 Due from Seller
      $340,000.00             $340,000.00                                      Totals                                  $365,709.44        $365,709.44


  See signature addendum




Produced by Ocean Title LLC
Using Qualia                                                                   Page 2 of 2                                                            OT‐354
                                                                                                                                       Printed on 05/10/2021
                              Case 20-30798-KKS              Doc 32        Filed 07/23/21                Page 11 of 11
Signature Addendum
  Acknowledgement
  We/I have carefully reviewed the Se lement Statement and ﬁnd it to be a true and accurate statement of all receipts and disbursements made on my
  account or by me in this transac on and further cer fy that I have received a copy of the Se lement Statement.
  We/I authorize Ocean Title LLC to cause the funds to be disbursed in accordance with this statement.




  Dayton E. Shepard                                               Date       Karin A. Garvin, as Trustee of the Bankruptcy Estate of Tara Foster                Date




  Lore a M. Shepard                                               Date




Se lement Agent                                                   Date




Produced by Ocean Title LLC
Using Qualia                                                                                                                                                      OT‐354
                                                                                                                                                   Printed on 05/10/2021
